         Case 5:17-cv-01081-DEP Document 60 Filed 03/25/19 Page 1 of 1



                              125 Broad Street, 19th Fl.
                              New York, NY 10004                                 Kevin E. Jason
                              212.607.3300                                      Staff Attorney
                              212.607.3318                                      212.607.3393
                              www.nyclu.org                                     kjason@nyclu.org

                                                                            March 25, 2019

VIA ECF

Hon. David E. Peebles
United States Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7345
Syracuse, NY 13261

       Re: T.H. v. City of Syracuse, et al., 5:17-cv-1081 (GTS/DEP)

Dear Judge Peebles:

        Pursuant to the Court’s March 11, 2019 Text Order, Plaintiff provides the following status
report: Plaintiff is awaiting signatures from Defendants and has been told that such signatures may
be procured by the end of the week.

       We appreciate the Court’s attention to this matter.


                                                             Respectfully submitted,




                                                             Kevin E. Jason
                                                             Erin Beth Harrist
                                                             Christopher T. Dunn
                                                             Counsel for Plaintiff

cc:

Hancock Estabrook, LLP and City of Syracuse Corporation Counsel, Counsel for Defendants
(via ECF)
